COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  '

                                                  '               No. 08-19-00159-CR
  IN RE: JAMES RANDALL DOWNS,
                                                  '         AN ORIGINAL PROCEEDING
                                 Relator.
                                                  '                IN MANDAMUS
                                                  '

                                                  '

                                        JUDGMENT

         The court has considered this cause on the Relator=s petition for writ of mandamus and the

same being considered, it is the opinion of this Court that Relator=s petition should be dismissed

for lack of jurisdiction. We therefore dismiss the petition in accordance with the opinion of this

Court.

         IT IS SO ORDERED THIS 14TH DAY OF AUGUST, 2019.



                                       ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.